Citation Nr: 0015505	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-45 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a respiratory 
disability.




ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1958 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1995 rating decision.  The Board 
notes that the veteran submitted a statement in October 1999 
in which he expressed his desire to pursue a claim of service 
connection for residuals of a tumor at the base of the 
tongue.  This issue has not been developed for appellate 
review and is consequently referred to the RO for appropriate 
action.  


REMAND

In September 1994, the RO denied the veteran's claim for 
service connection for pneumonia.  The RO confirmed its 
decision later that month after considering additional 
evidence.  No appeal was initiated.

In March 1995, the veteran indicated that he desired to 
pursue a claim for service connection for a respiratory 
disability that included bronchitis, emphysema and other 
"lung problems" due to chronic obstructive pulmonary 
disease (COPD).  He alleged two separate theories of 
entitlement-direct incurrence in service and secondary to 
the use of tobacco products in service (i.e., smoking 
cigarettes).  The RO denied his claim for bronchitis, based 
on direct incurrence in service, in July 1995, and he 
appealed.  In his July 1996 notice of disagreement and 
October 1996 substantive appeal, the veteran indicated that a 
VA physician who practiced at the Salisbury VA medical center 
had told him that all of his respiratory problems were due to 
smoking and nicotine addiction.  

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits when their applications are 
incomplete.  The United States Court of Appeals for Veterans 
Claims (Court) has held that this duty includes a duty to 
notify claimants of the need to provide evidence relating to 
medical causation where the claimant has made statements 
indicating the existence of such evidence that would, if 
true, make the claim plausible.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  See also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (reaffirming the principles set forth 
in Robinette).  Given the statements made by the veteran when 
he filed his notice of disagreement and substantive appeal, 
the Board finds that VA had a specific duty to notify the 
veteran of the need to present the medical nexus statement to 
which he specifically referred, namely a statement of medical 
causation from the physician at the Salisbury VA medical 
center.  

The RO subsequently issued a letter in May 1998 in which the 
veteran was told in general terms of the kind of evidence 
needed to support his claim.  Thereafter, in the absence of a 
response from the veteran, the RO treated the claim for 
service connection on the tobacco-use theory as a claim that 
had been abandoned.  The Board does not agree that the 
veteran abandoned his claim.  

When the veteran filed his claim in March 1995, he posited 
two theories, only one of which the RO adjudicated in its 
July 1995 denial of service connection for bronchitis.  
Consequently, given the arguments made on appeal in the July 
1996 notice of disagreement and the October 1996 substantive 
appeal, the Board finds that the veteran had expressly 
disagreed with the RO's failure to adjudicate his claim on 
each theory.  Although the RO had deferred consideration of 
the claim for benefits as a result of tobacco use, and had 
notified the veteran of the delay in an August 1996 letter, 
such an action did not obviate the need to fulfill the duty 
mandated by 38 U.S.C.A. § 5103 once adjudicatory action was 
again initiated in May 1998.  By May 1998, the RO was on 
notice of the Robinette-type statement made by the veteran 
and should have provided the veteran with notice of the 
specific evidence needed to complete his application under 
the tobacco-use theory.  To provide him with only general 
advice and then later treat the veteran's claim as having 
been abandoned does not suffice.  See Robinette, supra.  
Consequently, the Board finds that the veteran's claim for 
service connection for a respiratory disorder must be 
remanded so that the RO may inform him of the evidence 
necessary to complete his application.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran 
and advise him that, in order to make 
his claim well grounded, he needs to 
obtain and submit competent medical 
evidence demonstrating that the claim is 
plausible.  He should be advised that 
the submission of an opinion from the 
aforementioned physician, or other 
qualified health care provider, 
indicating that respiratory disability 
is due to nicotine dependence that began 
in service, is the type of evidence 
needed to satisfy this requirement.  He 
should be given a reasonable opportunity 
to respond to the RO's communication.

	2.  The RO should ensure that all 
pertinent VA treatment records are 
obtained, especially any prepared at the 
Salisbury VA medical center.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95 (1995).  

	3.  After completing the actions 
outlined above, the RO should take 
adjudicatory action on all theories 
posited by the veteran, to include a 
determination on the question of whether 
the claim is well grounded.  If the RO 
concludes that the claim is well 
grounded, the RO should undertake any 
additional development deemed necessary 
to fulfill the duty to assist.

If the benefit sought is denied, a supplemental statement of 
the case should be issued.  After the veteran has been given 
an opportunity to respond to the supplement statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice; however, he is free 
to submit additional evidence and argument while the case is 
in a remand status.  The purpose of this remand is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


